DETAILED ACTION
	Claims 1-15 are pending and currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 4-29-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The instant claims are drawn to methods of reducing any and all antigens related to or causing a disease (unnamed) utilizing a composition comprising chaperone rich lysates and allogenic activated T-cells wherein said activated T-cells can optionally express CD40L, have cross-linked CD3 and CD28 surface molecules.
The claims encompass any and all antigens related to or causing any and all diseases and any and all chaperone proteins. Hence there is no limitation as to what constitutes the antigens to be reduced or the chaperone proteins within the composition. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of antigens that can be reduced by the claimed method, Applicant must adequately describe the antigens that are related to or cause a given disease and can be reduced by the claimed method and the specific chaperone rich cell lysates (CRCL) that have efficacy in reducing a given antigen in vivo when coupled with activated T-cells. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the antigens to which the claims are drawn, such as a correlation between the composition and its recited function (reducing a given antigen in vivo), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antigens and CRCLs. The specification does not provide substantive evidence that the recited compositions are capable of reducing a given antigen. This demonstration is required for the skilled artisan to be able to use the claimed compositions for their intended purpose of reducing antigens related to or causing a given disease. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed compositions, i.e. would not be able to accurately predict if a given antigen would be reduced in vivo. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. The specification fails to teach or disclose data that demonstrates that the claimed compositions can effective reduce a given antigen. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed vaccines is not deemed representative of the genus of compositions to which the claims refer.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7-8, 10-11 and 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gruenberg (U. S. Patent Application Publication US 2003/0134415 – IDS filed on 4-29-2020).
	Gruenberg disclose the use of compositions comprising activated T cells in adaptive immunotherapy methods. Gruenberg further discloses that said compositions comprise activated Th1 memory T cells that induce a Th1-dominated immune response (see abstract); that said cells can be activated by the cross-linking of CD3 and CD28 (see paragraph [0107]); that said memory cells express CD40L (see paragraph [0021]); that said memory cells can be allogeneic to the host (see paragraph [0027]; that said memory cells can be combined with antigens (e.g. bacterial, viral or tumor-associated) (see paragraph [0139]); and that their compositions can be administered in a single dose or several doses (see paragraph [0137]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenberg (U. S. Patent Application Publication US 2003/0134415 – IDS filed on 4-29-2020) and Segal et al. (Drug Discovery Today, Volume 11 No. 11/12, pages 534-540 – IDS filed on 4-29-2020). 
	Gruenberg discloses compositions comprising activated T cells for use in adaptive immunotherapy methods. Gruenberg further discloses that said compositions comprise activated Th1 memory T cells that induce a Th1-dominated immune response (see abstract); that said cells can be activated by the cross-linking of CD3 and CD28 (see paragraph [0107]); that said memory cells express CD40L (see paragraph [0021]); that said memory cells can be allogeneic to the host (see paragraph [0027]; that said memory cells can be combined with antigens (e.g. bacterial, viral or tumor-associated) (see paragraph [0139]); and that their compositions can be administered in a single dose or several doses (see paragraph [0137]).  
Gruenberg differs from the instant invention in that he doesn’t explicitly disclose the use of heat shock proteins or a composition comprising cross-linking antibodies.
Segal et al. disclose the use of bacterial derived HSPs as an adjuvant (see page 537) and that said HSPs function by activating dendritic cells and natural killer cells as well as increasing the cross-priming and exogenous peptides to MHC molecules (see page 535-536).
It would have been obvious for the skilled artisan to use HSPs of Segal et al. to augment the efficacy of the activated T cells of Gruenberg.
 One would have had a reasonable expectation of success as Gruenberg disclose that their activated T cells can be combined with bacterial and tumor antigens. 

Conclusion
 
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 8, 2021